UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6491



JERRY BERNARD JACKSON,

                                              Plaintiff - Appellant,


          versus


KELLY MILLER, prosecutor at Mecklenburg
County courts; SEAN F. PERRIN, prosecutor
at Mecklenburg County courts; KATHLEEN K.
LUCCHESI, prosecutor at Mecklenburg County
courts,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-04-12-3)


Submitted: May 13, 2004                         Decided:   May 20, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Bernard Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jerry Bernard Jackson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the district court’s reasoning that Defendants were

entitled   to   absolute    immunity.       See   Jackson   v.   Miller,    No.

CA-04-12-3    (W.D.N.C.    Feb.   17,   2004).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -